Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sabel (US 2007/0182928) in view of McKinnon et al. (US 6,068,377).
Regarding claim 1, Sabel discloses a virtual reality headset for performing a visual field test to detect an ocular disorder in a patient (Sabel, [0013], “A blind zone of deteriorated vision is located and defined within the human's visual system”. Blind zone is considered an ocular disorder. In addition, in paragraph [0045], “FIG. 5 shows an schematic diagram of a device for selecting a targeting parameter of a light stimulus…the display may be a head-mounted display, e.g., goggles or a helmet with embedded display screens for each eye”), the virtual reality headset comprising:
a display screen configured to present a test scene to the patient (Sabel, [0045], “The computer selects a region of the display and drives the display to emit light in that region”. The light is considered a test scene); 
at least one data processor, the at least one data processor comprising a virtual reality engine (Sabel, [0059], “the disclosed methods for vision therapy may be implemented as a computer program 
at least one memory storing instructions which, when executed by the at least one data processor (Sabel, [0059], “a computer-based medical device using appropriate algorithms.  Such implementations may include a series of computer instructions fixed either on a tangible medium, such as a computer readable medium”), result in operations comprising: 
presenting, via the display screen by the virtual reality engine, the test scene including a background color and a fixation point (Sabel, [0036], “The stimulus could be any type of a stimulus, and several or many stimuli may be presented together or successively with or without different types of background”. In addition, in paragraph [0037], “The fixation point (F) for fixing the eyes of the person to be treated and the target stimulus may be presented in a location”); 
testing, automatically by the virtual reality engine via the display screen, a blind spot of the patient to thereby detect the ocular disorder (Sabel, [0056], “In a first step, the "blind zone" is located, defined and characterized, i.e. there occurs a determination of the exact visual function in said intact vision zone with respect to location, size and kind”), the testing including: 
presenting, by the virtual reality engine on the display screen, a stimulus at locations, the stimulus having a stimulus color (Sabel, [0036], “The stimulus may comprise a dynamic pattern of one of shapes, forms and colors”. In addition, in paragraph [0042], “The stimulus may also be a moving stimulus (such as a moving spiral, gratings or moving forms and shapes)”); and
receiving, by the virtual reality engine, a response from the patient based on the presented stimulus (Sabel, [0043], “The response of the person to the stimulation may be recorded and may indicate a change in the visual system (step 406)”).
While Sabel teaches presenting, the stimulus at locations; Sabel is silent with respect to “locations at a randomly assigned location from a queue of locations”;
McKinnon) discloses presenting, a stimulus at a randomly assigned location from a queue of locations (McKinnon, col 6. 14-17, “the patient's central vision should be fixated while color visual stimulus 40 is displayed in a random fashion at different locations within the patient's visual field”. Different locations read on a queue of locations).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McKinnon’s visual stimulus is displayed in a random fashion at different locations within the patient's visual field in the display device, as taught by Sabel. The motivation for doing so would have been allow clinicians not only to diagnose, but also to determine the severity of the glaucoma.
Regarding claim 5, Sabel teaches testing, automatically via the display screen, and presenting the stimulus having the stimulus color on the display screen; Sabel as modified by McKinnon with the same motivation from claim 1 discloses a static or kinetic perimeter of the patient (McKinnon, col 6. 17-20, “To perform such a visual field perimetry, either static or kinetic, a patient preferably will be required to move a cursor into a fixation target which is displayed on a computer monitor”).
Regarding claim 8, Sabel discloses a method of performing a visual field test to detect an ocular disorder in a patient via a virtual reality headset (Sabel, [0013], “A blind zone of deteriorated vision is located and defined within the human's visual system”. Fig. 4).
The limitations recited in claim 8 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 12, claim 12 recites method step that is similar in scope to the function recited in claim 5 and therefore is rejected under the same rationale.
Regarding claim 15, Sabel discloses a non-transitory computer-readable medium storing instructions, which when executed by at least one data processor (Sabel, [0059], “the disclosed methods 
The limitations recited in claim 15 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.

Claims 2-4, 6-7, 9-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabel (US 2007/0182928) in view of McKinnon et al. (US 6,068,377), as applied to claim 1, in further view of Tiwari et al. (US 2020/0073476).
Regarding claim 2, while Sabel teaches the virtual reality headset and the stimulus color, and the background color; Sabel as modified by McKinnon does not expressly disclose “receiving, via a user interface of a display unit in communication with the virtual reality headset”;
Tiwari et al. (hereinafter Tiwari) discloses receiving, via a user interface of a display unit in communication with the virtual reality headset, one or more of patient information, the stimulus color, and the background color (Tiwari, [0026], “transmitting, by the HMD device, to an electronic device, stored data associated with a sequence of responses received via the input device, corresponding to the at least one of the first visual stimuli and at least one of the second visual stimuli”. In addition, in paragraph [0033], “the electronic device 104 can be, but not limited, to a mobile phone, a smart phone, a tablet, a handheld device, a phablet, a laptop, a computer, a wearable computing device, a vehicle infotainment system, an IoT device, and so on”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tiwari’s a head mounted display (HMD) device communicatively coupled to at least one of an electronic device in the display device, as taught by Sabel. The motivation for doing so would have been providing ability to check for at least one defect in visual field of a user.
Regarding claim 3, Sabel as modified by McKinnon and Tiwari with the same motivation from claim 2 discloses assigning, by the virtual reality engine, a timestamp to the received response from the patient (Tiwari, [0051], “FIG. 3b illustrates a schematic diagram of time stamp of user response time corresponding to the displayed visual stimuli”); and storing, by the virtual reality engine, in the at least one memory, the randomly assigned location of the stimulus and the assigned timestamp (Tiwari, [0061], “The analyzed data may be stored in at least one of the electronic device 104 and the HMD device 102.  The analyzed data may be stored along with the label if the eye disease is detected”).
Regarding claim 4, Sabel as modified by McKinnon teaches the stored randomly assigned location of the stimulus; Sabel as modified by McKinnon and Tiwari with the same motivation from claim 2 discloses transmitting, by the virtual reality engine, the stored randomly assigned location of the stimulus and the assigned timestamp to a display unit in communication with the virtual reality headset (Tiwari, [0081], “the stored data associated with a sequence of responses received via the input device 106 is transmitted by the HMD device 102, to an electronic device 104, corresponding to the at least one of the first visual stimuli and at least one of the second visual stimuli… At step 1220, a report of a visual field measurements is generated by the electronic device 104, based on the analyzed data associated with the sequence of responses provided by the user corresponding to each region of the display of the HMD device 102, wherein the generated report comprises at least one of the responses and no responses provided by the user”).
Regarding claim 6, Sabel as modified by McKinnon and Tiwari with the same motivation from claim 2 discloses the response from the patient comprises an invalid response (Tiwari, Figs. 3b and 3c).
Regarding claim 7, Sabel as modified by McKinnon and Tiwari with the same motivation from claim 2 discloses comparing, by the virtual reality engine, a number of received invalid responses to a predetermined threshold; and restarting, by the virtual reality engine, the testing, when the number of received invalid responses is greater than or equal to the predetermined threshold (Tiwari, [0068], “In 
Regarding claims 9-11, claims 9-11 recite method steps that are similar in scope to the functions recited in claims 2-4 and therefore are rejected under the same rationale. 
Regarding claims 13-14, claims 13-14 recite method steps that are similar in scope to the functions recited in claims 6-7 and therefore are rejected under the same rationale. 
Regarding claims 16-20, claims 16-20 recite instructions stored on a non-transitory computer-readable medium that are similar in scope to the functions recited in claims 2-4 and 6-7 and therefore are rejected under the same rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KYLE ZHAI/              Primary Examiner, Art Unit 2612